Title: To Benjamin Franklin from William Saunders and Others, 18 April–28 May 1768: résumé
From: Saunders, William
To: Franklin, Benjamin


[April 18-May 28. Printed form letters from Dr. William Saunders, April 18, and from Samuel Leeds, April 30. Each wishes to succeed Dr. Benjamin Alexander, deceased, as physician to the London Hospital, and solicits Franklin’s vote as a governor. A printed letter from Franklin’s colleague, Richard Jackson, April 24, recommends Dr. Brickenden of Lothbury. A form letter from Saunders, May 20, announces that the election will be held on May 25. A letter with autograph postscript from Smith, Wright & Gray, April 23, and an AL from H[enton] Brown,  May 28, support Leeds’s candidacy.]
